i          i      i                                                                          i       i       i




                                   MEMORANDUM OPINION

                                           No. 04-10-00584-CV

                                    IN RE Rolando ALMENDAREZ

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: August 18, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 10, 2010, relator filed a petition for writ of mandamus. The court has considered

relator’s petition for writ of mandamus and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP . P. 52.8(a).

           Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus.

No leave is required to file a petition for a writ of mandamus in this court. TEX . R. APP . P. 52.

Therefore, relator’s motion for leave to file is DENIED AS MOOT.

                                                                             PER CURIAM




           1
         … This proceeding arises out of Cause No. 10-02-0066CVW , in the 218th Judicial District Court, W ilson
County, Texas, the Honorable Stella H. Saxon presiding.